UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-30939 ACTIVE POWER, INC. (Exact name of registrant as specified in its charter) Delaware 74-2961657 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2128 W. Braker Lane, BK12, Austin, Texas (Address of principal executive offices) (Zip Code) (512) 836-6464 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer¨ Accelerated Filerx Non-Accelerated Filero (Do not check if a smaller reporting company) Smaller Reporting Company¨ Indicate by check mark whether the registrant is a Shell Company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of common stock, par value of $0.001 per share, outstanding at April 30, 2013 was 19,260,604. ACTIVE POWER, INC. FORM 10-Q INDEX PART I – FINANCIAL INFORMATION 3 Item 1. Condensed Consolidated Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 19 Item 4. Controls and Procedures. 19 PART II – OTHER INFORMATION 19 Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 20 Item 4. Mine Safety Disclosures. 20 Item 5. Other Information. 20 Item 6. Exhibits. 21 2 Index PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements. Active Power, Inc. Condensed Consolidated Balance Sheets (in thousands) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net of allowance for doubtful accounts of$446 and $488 at March 31, 2013 and December 31, 2012, respectively Inventories Prepaid expenses and other Total current assets $ Property and equipment, net Deposits and other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Revolving line of credit Total current liabilities $ Long-term liabilities Stockholders' equity Preferred stock - $0.001 par value; 2,000 shares authorized - - Common stock - $0.001 par value; 30,000 shares authorized; 19,298 and 19,171 issued and 19,244 and 19,125 outstanding at March 31, 2013 and December 31, 2012, respectively 19 19 Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Other accumulated comprehensive income 21 Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 3 Index Active Power, Inc. Condensed Consolidated Statement of Operations and Comprehensive Loss (in thousands, except per share amounts; unaudited) Three Months EndedMarch 31, Revenues: Product revenue $ $ Service and other revenue Total revenue Cost of goods sold: Cost of product revenue Cost of service and other revenue Total cost of goods sold Gross profit Operating expenses: Research and development Selling and marketing General and administrative Total operating expenses Loss from Operations ) ) Interest expense, net ) ) Other income, net 9 39 Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Shares used in computing net loss per share, basic and diluted Comprehensive loss: Net loss $ ) $ ) Translation gain (loss) on subsidiaries denominated in foreign currencies ) 36 Comprehensive loss $ ) $ ) See accompanying notes. 4 Index Active Power, Inc. Condensed Consolidated Statement of Stockholders' Equity (in thousands, except per share amounts; unaudited) Common Stock Treasury Stock Number of Shares Par Value Number of Shares At Cost Additional Paid-In Capital Accumulated Deficit Other Accumulated Comprehen- sive Loss Total Stockholders' Equity Balance at December 31, 2012 $
